DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This action is responsive to amendment received April 30, 2021.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.	Claims 1-4 and 6-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Steinhardt, U.S. Patent Application Publication No. 2016/0209236.
As to claims 1, 8 and 10, Steinhardt teaches a method, apparatus and motor vehicle for determining the absolute position of a motor vehicle in a global coordinate system, comprising: 
determining a first position with a satellite-assisted navigation system (see para. 36 and 45, position is determined using GPS); 

taking the first position and the second position as a basis for ascertaining the absolute position of the motor vehicle using a fusion filter (see para. 64-65); 
determining an error in a currently determined second position based on a comparison of a most recently recorded first position with an associated second position (see para. 66-69 and 96); and 
determining the currently determined second position based on the determined error (see para. 66-69 and 96);
using a continuous differentiable modulo integrator for the integration (see para. 69-70 and 102). 
As to claim 2, Steinhardt teaches the method as claimed in claim 1, further comprising: determining the error as a difference between the most recently recorded first position and the associated second position (see para. 66-69 and 96). 
As to claim 3, Steinhardt teaches the method as claimed in claim 1, further comprising: choosing the associated second position as the second position that was ascertained at the same time as the most recently recorded first position (see para. 66-69 and 96). 
As to claim 4, Steinhardt teaches the method as claimed in claim 1, wherein the fusion filter used is a Kalman filter (see para. 48 and 69-70). 


As to claim 7, Steinhardt teaches the method as claimed in claim 1, further comprising: using a strapdown algorithm for performing the method (see para. 65-66). 
As to claim 9, Steinhardt teaches the apparatus of claim 8, wherein the apparatus is included in a location determination system of the motor vehicle (see para. 62-63). 
3.	Applicant’s arguments have been fully considered but are not persuasive. Applicant argues in substance that Steinhardt does not teach using a continuous differentiable modulo integrator for the integration. In response, “a continuous differentiable modulo integrator for the integration” is interpreted as a module that performs continuous integration. Steinhardt states in para. 102: “The strapdown algorithm unit 207 then carries out a position definition using the corrected measured values or sensor signals from the preprocessing unit 206. … the corrected measured values or sensor signals output by the preprocessing unit 206 are continuously integrated”
	Para. 40:
“the measured values of the first sensor system already continuously corrected in the past are differentiated from the measured values of other further sensor systems used for the correction.”
	Para. 47:

	Steinhardt explicitly teaches an algorithm that continuously integrates sensor data to determine a corrected position information and therefore teaches “continuous differentiable modulo integrator” as claimed. 
4.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSSEIN A EL CHANTI whose telephone number is (571)272-3999.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUSSEIN ELCHANTI/Primary Examiner, Art Unit 3663